Order of the County Court of Nassau county, dated October 27, 1936, denying plaintiff’s motion to confirm the report of the referee, etc., and denying leave to enter a deficiency judgment, reversed on the law and the facts, with costs, and the motion granted, with ten dollars costs, to the extent of allowing a deficiency judgment to be entered in the sum of $14,650. The findings of fact incorporated in the order are reversed. New findings will be made. This court finds the market value at the time in question to be $857,473.94; thereby producing a deficiency of $85,000, against which there is an offset of $70,350 by way of collateral security; leaving a net deficiency of $14,650. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur. Settle order on notice.